50 N.Y.2d 867 (1980)
The People of the State of New York, Respondent,
v.
Abraham Payne, Appellant.
Court of Appeals of the State of New York.
Argued May 1, 1980.
Decided June 3, 1980.
Paul A. Feigenbaum for appellant.
Mario Merola, District Attorney (Vida M. Alvy and Billie Manning of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*868MEMORANDUM.
The order of the Appellate Division should be affirmed.
Appellant relies principally on two asserted errors. First, he contends that it was error to deny his motion to preclude cross-examination, in the event he took the witness stand, with respect to his 1973 misdemeanor conviction for illegal possession of a pistol. There was no error of law in this ruling which would warrant our disturbing the rejection of appellant's *869 arguments by the Appellate Division (People v Mackey, 49 N.Y.2d 274).
Second, appellant contends that the trial court erred in permitting the prosecutor, over objection, to cross-examine defendant's alibi witness, Archie Miller, as to why he had not gone to the police or to the District Attorney to relate his version of the events to which he testified on trial. This was not error (People v Dawson, 50 N.Y.2d 311). Nothing in the content or manner of cross-examination suggested or implied that the witness was under any duty to go to the police or the District Attorney, and in any event appellant requested no curative instruction (cf. People v Dawson, supra, at p 322).
We have examined appellant's other contentions and find them to be without merit.
Order affirmed in a memorandum.